IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,797-01


                   IN RE MICHAEL ORRVILLE ANDERSON, II, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 18-24781 IN THE 440TH DISTRICT COURT
                             FROM CORYELL COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus and

two amended applications in Coryell County and his applications have not been properly forwarded

to this Court.

       Respondent, the District Clerk of Coryell County, shall forward Relator’s habeas applications

to this Court, respond that Relator has not filed a habeas application in Coryell County, or forward

a copy of an order designating issues together with correspondence documenting the dates the State

received Relator’s habeas applications. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX .

R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall comply with this
                                                        2

order within thirty days from the date of this order.



Filed: July 14, 2021
Do not publish